Citation Nr: 0332060	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Service Connection for hearing loss.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from May 1946 until 
February 1949.  The appellant is also the recipient of the 
World War II Victory Medal, Philippines Independence Ribbon, 
and Army Occupational Medal with Japan Clasp.  The 
appellant's military occupational specialty was heavy 
construction mechanic.

Initially, the Board determines that the appellant raised an 
issue in his substantive appeal (VA Form 9) which was not 
previously addressed by the Regional Office (RO).  Therefore, 
the Board refers the issue of entitlement to service 
connection for Post Traumatic Stress Disorder (PTSD) to the 
RO for appropriate action.


REMAND

Sometime between June 1946 and July 1947, the appellant 
received an injury to his left eardrum when an artillery 
piece malfunctioned during a training exercise.  There are no 
service medical records available in this case.  The 
appellant's service medical records were apparently destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  Furthermore, a search of alternate records produced 
no additional information.  The appellant has provided a 
private physician statement verifying the existence of 
diminished hearing in the appellant's left ear among other 
conditions.  The appellant has not been afforded a VA 
examination in this case.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is clearly applicable to this case as the claim was 
filed in January 2001, which is several months after the 
enactment of the law.  At this point, it is necessary to 
discuss whether there has been full compliance with the 
requirements of the VCAA.

In this case, the initial consideration is VA's duty to 
provide an examination to the appellant.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

For purposes of this remand, the Board concedes that the 
appellant was exposed to a gun misfire during a training 
exercise.  The evidence before the Board also includes 
private physician records.  These private physician records 
include a diagnosis of diminished hearing in the appellant's 
left ear among other conditions, and an association of the 
appellant's current hearing loss to his military service.  
Therefore, in accordance with the Veterans Claims Assistance 
Act, the Board concludes that the appellant should be 
afforded a VA examination to determine the nature and 
etiology of his hearing loss.

Accordingly the case is remanded for the following:

1.	The appellant should be scheduled for a VA audiological 
examination.  The examiner should thoroughly review the 
claims folder in conjunction with evaluating the 
veteran.  The examiner should specifically answer the 
following question.

a.	If it is determined that the appellant has hearing 
loss, then the examiner should offer an opinion as 
to whether it is "likely", "unlikely", or "at 
least as likely as not" that the hearing loss was 
a result of acoustic trauma in service such as an 
artillery malfunction or exposure to noise 
associated with the military occupational specialty 
of heavy construction mechanic?

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion 
expressed must be provided.  If the examiner cannot 
answer any of the aforementioned questions, then he or 
she should so state.

2.  Upon completion of the requested development, the RO 
should review the appellant's claims folder and ensure 
that all the foregoing development has been conducted 
and is completed in full.  If it is determined that any 
development is incomplete, then appropriate corrective 
action should be taken.

3.  The RO should then readjudicate the appellant's 
claim for service connection for hearing loss.  If the 
benefits sought on appeal remain denied, then the 
appellant and his representative, if any, should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently 
on appeal.  An appropriate period of time should be 
allowed for a response.

4.  The appellant should also be provided an opportunity 
to submit any additional evidence supporting his claim 
such as "buddy statements".

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




